                 Case 1:21-cv-00532-SAG Document 28-5 Filed 04/06/21 Page 1 of 2

bocarrasco47@outlook.com

From:                Bryce Carrasco on behalf of bocarrasco47@outlook.com
Sent:                Friday, February 19, 2021 1:27 PM
To:                  'Office of the President'
Subject:             RE: Correspondence Response Email


And I am also disputing the “Closed” account designation as I argue that this is inaccurate because the term Closed is
distinct from “cancelled” and thus this is not an accurate representation of the account since it was never charged off
which usually takes place at least 120 days after the date of the commencement of the credit obligation, and I am
disputing the date which this contract came into effect. So essentially every piece of information you provided is being
called into question and this needs to be disclosed to all three reporting agencies by the end of business today in order
for you to comply with federal law.

From: Bryce Carrasco
Sent: Friday, February 19, 2021 1:23 PM
To: Office of the President <OfficeofthePresident@mtb.com>
Subject: RE: Correspondence Response Email

I hereby demand that you disclose that I am actively disputing the delinquencies reported to all three credit agencies. I
request this to be done by the end of business as it should have been done when I disputed the information over 30
days ago. Not disclosing that a consumer has initiated a dispute regarding information you furnished is a direct and
explicit violation of federal law.

From: Janker, Caitlin <cjanker@mtb.com> On Behalf Of Office of the President
Sent: Thursday, February 18, 2021 4:19 PM
To: bocarrasco47@outlook.com
Subject: Correspondence Response Email




      **Secure Email Notice**

      Account re‐registration will be required due to a recent upgrade
      enhancement to our Email Encryption system.

      An M&T Bank employee has sent you a secure email message that
      contains confidential information. The sender’s email address is
      listed in the "from" field of this message. If you have any concerns
      about the validity of this message, please contact the sender
      directly, or your M&T Relationship Manager.

      To retrieve your secure message, you will need to access our

                                                             1
                     Case 1:21-cv-00532-SAG Document 28-5 Filed 04/06/21 Page 2 of 2


       secure, encrypted email delivery system:

       Existing Users

       1. Select the "Click Here" link below

       2. Enter your password*

       New Users

       1. Select the "Click Here" link below

       2. Complete the registration process

       3. Enter your password

       *Please note that we have recently updated our secure, encrypted
       email delivery system. If this is the first time you are receiving
       secure email from us since our upgrade, you will need to go
       through the registration process and create a new password. After
       you register, you can leverage your new password to access all
       future secure emails from M&T Bank.

       .

       Click here by 2021‐05‐19 17:26 EDT to read your message.
       After that, open the attachment.


       More Info



Disclaimer: This email and its contents are confidential and intended solely for the use of
this addressee. Please notify the sender if you have received this email in error or simply
delete it.

Protecting your personal and financial information is a responsibility we take very seriously.
If you ever question the legitimacy of a request for personal or financial information made
by an individual, email, phone call or text claiming to represent M&T Bank, or if you believe
you have been a victim of fraud related to your M&T accounts, please contact us
immediately so we can take action to help you.

©2020 M&T Bank Member FDIC.

Secured by Proofpoint Encryption, Copyright © 2009‐2020 Proofpoint, Inc. All rights
reserved.




                                                                          2
